Judgment, Supreme Court, New York County, entered April 8, 1980 after jury trial, which awarded plaintiff $30,000 compensatory damages against corporate defendant, Pathmark Supermarkets, Inc., and its employee Donald Gannon, plus punitive damages of $60,000 against Pathmark and $1,400 against Gannon, modified, on the law and on the facts, so as to vacate the award of punitive damages against ■'"he corporation and otherwise affirmed, without costs. On the basis of the *519present record, we find no support for an award of punitive damages against the corporate defendant and believe that the substantial compensatory damage assessed against it are sufficient to compensate plaintiff for any wrong done by the corporation. Concur — Sullivan, Ross and Carro, JJ.